Citation Nr: 0815913	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left hand numbness and 
weakness with atrophy of thenar eminence, claimed as 
secondary to service-connected left shoulder derangement.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
November 1981 and from September 2002 to February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

This case was remanded by the Board in January 2008 for 
consideration of additional evidence submitted by the veteran 
and readjudication of the veteran's claim.  These actions 
have now been completed, and the case has now been returned 
to the Board for further appellate consideration.


FINDING OF FACT

The weight of the competent evidence is in relative equipoise 
on the question of whether the veteran's numbness and 
weakness of the left hand with atrophy of thenar eminence is 
a result of his service-connected left shoulder derangement.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, numbness and weakness of the left hand with weakness 
of the thenar eminence was caused by the veteran's service-
connected left shoulder derangement.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Because the full benefits sought 
on appeal are being granted by this Board decision, no 
further notice or assistance to the veteran is required.  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this issue because of the favorable nature of 
the Board's decision.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the appeal. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Service Connection for Left Hand Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the veteran.

The Board notes that it appears a portion of the veteran's 
service medical records are missing.  Of the service medical 
records that are available, it is clear that the veteran 
suffered recurrent dislocations of his left shoulder while in 
service.  The veteran underwent left shoulder subscapularis 
tendon transfer in May 1985.  The veteran's service medical 
records that are associated with the claims file are negative 
for any complaints of or treatment for left hand numbness or 
weakness.  Further, the veteran does not allege that the 
numbness and weakness in his left hand began in service.  

It is unclear when the veteran first sought treatment for 
numbness and weakness of his left hand.  Post-service medical 
records indicate that the veteran reported numbness and pain 
in his left upper extremity in 1999.  An August 2000 private 
nerve study was conducted to determine whether the veteran 
had cervical radiculopathy or brachial plexopathy.  However, 
the veteran did not report any symptomatology related to his 
left hand at a May 2001 VA examination of his shoulder.  
Regardless of when the veteran first experienced symptoms of 
weakness and numbness in his left hand, the evidence 
demonstrates that atrophy of the veteran's left hypothenar 
eminence has been documented.  

A July 2000 MRI of the veteran's cervical spine revealed 
minimal concentric bulging discs without definite stenosis of 
the canal or compression of the cord.  
An August 2000 nerve study, conducted to rule out cervical 
radiculopathy versus brachial plexopathy, revealed posterior 
primary rami irritability around left C5-C6, as well as 
decreased left median nerve amplitude.  

The veteran underwent a VA examination in November 2003.  The 
veteran reported decreased handgrip strength and numbness in 
his left hand.  The examiner noted mild atrophy of the left 
hypothenar eminence and decreased muscle strength of the left 
hand.  The examiner concluded that the atrophy of the 
veteran's thenar eminence  and the numbness and weakness of 
his left hand were most likely secondary to the veteran's 
cervical radiculopathy, rather than the veteran's service-
connected left shoulder derangement.  

The veteran submitted a private physician statement dated in 
December 2003.  In this statement, the physician states that 
the shoulder surgery involved the manipulation of the 
brachial plexus, which provides enervation to the hand 
muscles, and that it is possible that the veteran's shoulder 
surgery was the etiologic trigger for the numbness, weakness, 
and atrophy of the veteran's left hand.  The physician states 
that there is an absence of any other "systemic disease" 
that could account for the development of these symptoms.  
The physician concludes that a brachial plexopathy related to 
the 1985 shoulder surgery "has to be seriously considered." 

The veteran underwent an MRI of his cervical spine in October 
2004 for impingement of left nerve root at C5, C6, and C7.  
The MRI revealed no evidence of left-sided cervical nerve 
root impingement by disc herniation or spondylotic spinal 
stenosis.  A November 2004 nerve study revealed normal 
results as well.

A July 2005 private treatment record reveals that the veteran 
continued to have chronic left shoulder and arm pain.  The 
record contains a notation that there is no evidence of 
radiculopathy or root compression.  

The Board notes that the claims file contains differing 
opinions as to whether the veteran's current left hand 
disorder is related to his service-connected left shoulder 
derangement.  Where, as in this veteran's case, there is a 
difference of medical opinion, the Court has stated that 
"[i]t is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  The probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The medical evidence weighing in favor of the veteran's claim 
includes the December 2003 private physician statement, in 
which the physician concluded that a brachial plexopathy, as 
a complication of the veteran's 1985 shoulder surgery, must 
be seriously considered as the cause for the veteran's left 
hand numbness and weakness.  

Also weighing in favor of the veteran's claim are the July 
2000 and October 2004 MRIs and the November 2004 nerve study, 
none of which indicated the presence of cervical 
radiculopathy as the cause for the veteran's left hand 
symptoms.  The absence of evidence of radiculopathy and root 
compression were also noted in the July 2005 private progress 
note.

The medical evidence weighing against the veteran's claim 
includes the November 2003 VA examination report, in which 
the examiner relates the veteran's atrophy, numbness, and 
weakness to cervical radiculopathy.  The examiner does not 
explain why the veteran's symptoms are more likely related to 
cervical radiculopathy rather than his shoulder derangement.  
Further, multiple diagnostic tests have failed to reveal 
cervical radiculopathy.

The Board finds that the weight of the competent medical 
evidence is at least in relative equipoise on the question of 
whether the veteran's current numbness and weakness of the 
left hand with atrophy of thenar eminence is a result of the 
veteran's service-connected left shoulder derangement.  When 
the evidence is in relative equipoise, the benefit of the 
doubt doctrine provides that such reasonable doubt will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Resolving such reasonable doubt in the 
veteran's favor, the Board finds that the veteran's currently 
diagnosed disability of the left hand is proximately due to 
his service-connected left shoulder derangement. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left hand numbness and weakness with 
atrophy of thenar eminence, secondary to service-connected 
left shoulder derangement, is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


